 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Fax: 702.388-6418
     Susan.cushman@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                         Case No. 2:02-cr-404-GMN-EJY
 9
                   Plaintiff,                          Motion to Dismiss the Indictment
10                                                     Without Prejudice and Quash Warrant
           v.
11
     BRIAN LEE KISSINGER,
12
                   Defendant.
13

14

15          On July 24, 2002, a federal grand jury returned an indictment charging Defendant

16   KISSINGER with Conspiracy to Distribute a Controlled Substance in violation of 21

17   U.S.C. §§ 846, 841(a)(1) and (b)(1)(C) and related offenses. ECF 1.   On August 12, 2003,

18   a warrant was issued as to KISSINGER for failure to appear. ECF 41. KISSINGER has

19   never been located by the FBI, the investigating agency, and therefore the arrest warrant

20   remains unexecuted.

21   …

22   …

23   …

24   …
1            Therefore, pursuant to Federal Rule of Criminal Procedure 48(a), the government

2    hereby moves for leave of Court to dismiss the Indictment without prejudice and quash the

3    arrest warrant as to Defendant KISSINGER.

4          Respectfully submitted this 17th day of June, 2021.

5                                                     Respectfully submitted,

6                                                     CHRISTOPHER CHIOU
                                                      Acting United States Attorney
7
                                                      /s/ Susan Cushman
8                                                     SUSAN CUSHMAN
                                                      Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
1                     UNITED STATES DISTRICT COURT
2
                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:02-cr-404-GMN-EJY

4                  Plaintiff,                        Proposed Order Granting
                                                     Motion to Dismiss the Indictment
5          v.                                        Without Prejudice and Quash Arrest
                                                     Warrant
6    BRIAN LEE KISSINGER,

7                 Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant BRIAN LEE KISSINGER.

12                                                   CHRISTOPHER CHIOU
                                                     Acting United States Attorney
13
                                                     /s/ Susan Cushman
14                                                   SUSAN CUSHMAN
                                                     Assistant United States Attorney
15

16
        IT IS SO ORDERED.
17
                     21 day of June, 2021.
        DATED this _______
18

19

20
        _____________________________________
21      Gloria M. Navarro, District Judge
        UNITED STATES DISTRICT COURT
22

23

24

                                                 3
